In an action to recover damages for legal malpractice, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (J. Leone, J.), entered July 28, 2000, which, upon an order of the same court dated June 29, 2000, granting the defendants’ motion for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The defendants established their prima facie entitlement to judgment as a matter of law. In response, the plaintiff failed to raise a triable issue of fact that he would have succeeded on the merits of his claims but for the alleged negligence of the defendants (see, Gibson v Worthington Div., 78 NY2d 1108; Barr v Incorporated Vil. of Atl. Beach, 278 AD2d 188; Ianna*193cone v Weidman, 273 AD2d 275; Turner v Robins, 267 AD2d 376; Wozniak v Filler, 245 AD2d 444; Oraa v McKennell, 261 AD2d 461; Harrison v City of New York, 248 AD2d 592; Yearke v Zarcone, 57 AD2d 457). Ritter, J. P., Feuerstein, Townes and Prudenti, JJ., concur.